DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
	It is noted that the reference cited in pages 1 & 7 of the specification as filed, US 2015/0141704 A1, appears to be incorrect. That publication is directed to a “method for the production of aliphatic alcohols and/or their ethers, in particular, 1-octanol,” and does not appear to disclose a waveguide as described in the present specification. The reference is not cited on the form PTO-892, because the intended reference number cannot be determined.
Claim Objections
Claims 1 & 12-14 are objected to because of the following informalities:  
Claim 1 recites “at least one reflector surface.” However, in line 12, claim 1 recites “there are a plurality of such curved reflector surfaces.” Because claim 1 as a whole requires a plurality of reflector surfaces, it is suggested the language “at least one reflector surface” be changed to “a plurality of reflector surfaces,” or similar language, for clarity and consistency. 
Claims 12-14 similarly refer to first/second optical elements, and should be amended to specify first/second diffractive optical elements, consistent with claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10, 16-17 & 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3, 6-10, 16-17 & 20 recite “the reflector surface.” However, because claim 1 requires a plurality of reflector surfaces, it is not clear whether these claims require that all of the reflector surfaces have the recited properties, or whether the recited properties are required for at least/only one of the reflector surfaces (e.g., for claim 10, whether at least one, or all of the reflector surfaces must comprise a thin-film stack).  For purposes of prosecution, the limitation “the reflector surface” as recited in these claims is interpreted to mean “each of the reflector surfaces.”
Claim 19 inherits the same deficiencies due to its dependence on claim 2.
each of the reflector surfaces.”
Claim 16 recites “at least on[e] of the first and second [diffractive] optical elements is a  reflective surface, in particular a reflector surface as referred to in any of the preceding claims.” However, for example, claim 10 specifies “the reflector surface comprises a thin-film stack.” It is unclear how a diffractive optical element can be a thin-film stack. For purposes of prosecution, this limitation is interpreted to mean “at least on[e] of the first and second [diffractive] optical elements comprises a reflective surface.”
Appropriate correction is required.
Allowable Subject Matter
	Claims 1, 11-15 & 18 are allowed.
Claims 2-10, 16-17 & 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.
Claim 1 is allowable for at least the reason “the reflector surface is curved when inspected in the plane of said main surfaces, and there are a plurality of such curved reflector surfaces of the same or different kinds and arranged between the same or different first and second optical elements,” as set forth in the claimed combination. Claims 2-20 are/would be allowable due to their dependence on claim 1.
The following prior art of record is considered relevant:

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872